[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                     No. 10-12306               MARCH 22, 2011
                               ________________________           JOHN LEY
                                                                   CLERK
                            D.C. Docket No. 1:09-cv-00147-WS-N

LARRY A. ODOM, SR.,

lllllllllllllllllllll                                     Plaintiff - Counter -
                                                          Defendant - Appellant,

JUDY ODOM,

lllllllllllllllllllll                                     Plaintiff - Appellant,

                                       versus

SOUTHEAST SUPPLY HEADER, LLC,

lllllllllllllllllllll                                     Defendant - Counter -
                                                          Claimant - Appellee.

                               ________________________

                                     No. 10-12610
                               ________________________

                            D.C. Docket No. 1:09-cv-00147-WS-N

LARRY A. ODOM, SR.,
JUDY ODOM,
lllllllllllllllllllll                                                Plaintiffs - Appellees,

                                          versus

SOUTHEAST SUPPLY HEADER, LLC,

lllllllllllllllllllll                                                Defendant - Appellant.

                               ________________________

                        Appeals from the United States District Court
                           for the Southern District of Alabama
                               ________________________

                                       (March 22, 2011)

Before CARNES and PRYOR, Circuit Judges, and SEITZ,* District Judge.

PER CURIAM:

         Larry and Judy Odom appeal from the district court’s judgment for

Southeast Supply Header, LLC, but only insofar as it reformed the grant of

easement between the parties. Southeast Supply cross-appeals from the district

court’s judgment in favor of the Odoms on its counterclaim for abuse of process.

         Having read the briefs, studied the relevant parts of the record, and heard

oral argument, we affirm the district court’s judgment reforming the grant of

easement, and its judgment on the abuse of process counterclaim on the basis of its



         *
         Honorable Patricia A. Seitz, United States District Judge for the Southern District of
Florida, sitting by designation.

                                                 2
well-reasoned orders of December 9, 2009 and April 29, 2010. To the thorough

discussions in those two orders, we have nothing to add.

      AFFIRMED.




                                        3